     ANNE MILLIGAN, OSB #111615
     Deputy City Attorney
     anne.milligan@portlandoregon.gov
     Portland City Attorney’s Office
     1221 SW 4th Ave., Rm. 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
     Of Attorneys for Defendant City of Portland




                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                       PORTLAND DIVISION

     ADAM RAWLINS,                                        3:18-cv-01790

                   Plaintiff,
                                                          REMOVAL NOTICE
            v.

     JERRY MUNSON, JAMES POPE and the
     CITY OF PORTLAND,

                   Defendants.


     TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
            OF OREGON
            Removing party, Defendant City of Portland, by its undersigned attorney, respectfully

     shows this Court:

            1.     The removing party, City of Portland, is a defendant in the above-entitled action.

            2.     On August 31, 2018, the above-entitled action was commenced against the City of

     Portland in the Circuit Court of the State of Oregon for the County of Multnomah and is now

     pending in such court, with the court number 18CV38497.

            3.     On September 10, 2018, a copy of the Summons and Complaint in the above-

     entitled state action was served upon the Portland City Attorney at the Offices of the City

     Attorney in Portland, Oregon.

Page 1 – REMOVAL NOTICE


                                        PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVE., RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            4.      On September 27, 2018, a copy of Plaintiff’s First Amended Complaint was filed

     in the Circuit Court of the State of Oregon for the County of Multnomah.

            5.      No Proof of Service has been filed for individual Defendants Munson and Pope.

            6.      No further proceedings have been had in this action in state court.

            7.      This notice of removal is filed within 30 days after service of process.

            8.      This Court has original jurisdiction of the above-entitled action pursuant to

     28 U.S.C. §§ 1331 and 1343 because it is a suit for damages on account of an alleged violation of

     plaintiff's rights, privileges and immunities secured by the Constitution and laws of the United

     States. This action is removable under 28 U.S.C. § 1441(a) and (b).

            9.      Copies of the Complaint, First Amended Complaint, and Summons served on

     Defendant City of Portland are attached to this Notice.

            10.     On the date set forth below, a copy of this notice was served on Plaintiff’s

     attorney. On the same date, a copy of this notice was filed with the clerk of the Multnomah

     County Circuit Court in which the action was commenced.

            WHEREFORE, the City of Portland requests that the above-entitled action be removed

     from the Circuit Court of the State of Oregon for the County of Multnomah to the United States

     District Court for the District of Oregon.

            Dated: October 9, 2018



                                                          Anne Milligan, OSB #111615
                                                          Deputy City Attorney
                                                          Telephone: (503) 823-4047
                                                          Of Attorneys for Defendant City of Portland




Page 2 – REMOVAL NOTICE


                                          PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVE., RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
                                    CERTIFICATE OF SERVICE

            I hereby certify that I served the foregoing REMOVAL NOTICE on the following parties

     by the method indicated:

     Benjamin Rosenthal                                        Electronic service - UTCR 21.100 (1)(a)
     1023 SW Yamhill St., Suite 200                            Mail in a sealed envelope, with postage paid, and
     Portland, OR 97205                                        deposited with the U.S. Postal Service.
        Of Attorneys for Plaintiff                             Hand delivery        Facsimile transmission
                                                               Courtesy copy via Email


     Dated: October 9, 2018




     ANNE MILLIGAN, OSB #111615
     Deputy City Attorney
     anne.milligan@portlandoregon.gov
     Fax: (503) 823-3089
     Of Attorneys for Defendant City of Portland




Page 1 – REMOVAL NOTICE


                                        PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVE., RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
